ATTORNEY GENERAL OF TEXAS
                                             GREG         ABBOTT




                                                 October 13.2004



The Honorable Charles A. Rosenthal Jr.                     Opinion No. GA-0259
Harris County District Attorney
1201 Franklin Street, Suite 600                            Re: Whether the attorney representing the state
Houston, Texas 77002                                       under chapter 59 of the Code of Criminal
                                                           Procedure may transfer forfeited property to the
                                                           attorney’s own office (RQ-021 l-GA)

Dear Mr. Rosenthal:

         You ask two questions concerning forfeiture proceedings:     first, whether chapter 59 of the
Code of Criminal Procedure authorizes the attorney representing the state to transfer forfeited
property to the attorney’s own office if the transfer accords with accepted accounting practices and
the terms of a local agreement with the seizing law enforcement agencies; and second, whether a
district attorney’s office is a “law enforcement agency” that, under chapter 59 of the Code of
Criminal Procedure, may receive a transfer of forfeited property.’

         You state that law enforcement officers in Harris County, including peace officers of the
district attorney’s office, seize property such as vehicles, furniture, jewelry, and computer equipment,
which a court then may order forfeited as contraband under Chapter 59 of the Code of Criminal
Procedure. See Request Letter, sups note 1, at 1; Brief, supra note 1, at 3. The district attorney’s
office has a local agreement with certain law enforcement agencies that, among other things,
provides that “[tlhree out of every ten motor vehicles shall be forfeited to the District Attorney for
official use and operation, unless expressly waived by the District Attorney’s Office.” Brief, sugra
note 1, at 5.

         Under chapter 59 of the Code of Criminal Procedure, a peace officer may seize certain
property as contraband subject to forfeiture. See TEX. CODE GRIM. PROC. ANN. arts. 59.01(2), 59.03
(Vernon Supp. 2004-05). If a district court determines after a hearing that property is contraband
subject to forfeiture, the court must “forfeit the property to the state, with the attorney representing
the state acting as the agent of the state.” Id. art. 59.05(e). The “attorney representing the state” in
chapter 59 is defined as “the prosecutor with felony jurisdiction in the county in which a forfeiture
proceeding is held,” certain city attorneys, and the attorney general. Id. art. 59.01(a). The attorney


        ‘See Letter from Honorable Charles A. Rosenthal Jr., Harris County District Attorney, to Honorable Greg
Abbott, Texas Attorney      General (Apr. 12, 2004) ( on tile with Opinion            Committee,      also available at
www.oag.state.tx.us) [hereinafter Request Letter]; Brief attached to Request Letter, at 1 [hereinafter Brief].
The Honorable   Charles A. Rosenthal Jr. - Page 2            (GA-0259)




representing the state has the duty, “[o]n final judgment of forfeiture,  [to] dispose ofthe property
in the manner required by Article 59.06 of this code.” Id. art. 59.05(e).

         The focus of your inquiry is article 59.06, which governs the disposition of forfeited
property. Article 59.06(a) requires the attorney representing the state to administer “all forfeited
property.      , acting as the agent of the state, in accordance with accepted accounting practices and
with the provisions of any local agreement entered into between the attorney representing the state
and law enforcement agencies.” Id. art. 59.06(a). The existence of a local agreement with a law
enforcement agency primarily determines how the attorney representing the state may proceed with
disposition of the property. See State Y. Twenty Thousand Four Hundred Eighty ($20,480) Dollars
in U.S. Currency, 865 S.W.2d 175, 176 (Tex. App.-Corpus Christi 1993, writ denied). Without a
local agreement, article 59.06(a) generally requires the property to be sold at public auction, and after
deducting certain payments and costs, the proceeds are to be deposited in the general revenue fund
of the state treasury. TEX. CODE GRIM. PROC. ANN. art. 59.06(a)(2) (Vernon Supp. 2004-05).

        When an attorney representing the state has executed a local agreement with a law
enforcement agency, the attorney has two principal options, as this office recently explained:

                The attorney may convey forfeited property to the law enforcement
                agency, which may “maintain, repair, use, and operate the property
                for official purposes.” Id. art. 59.06(b). Alternatively, pursuant to the
                local agreement, the attorney shall, after deducting certain costs,
                deposit “all money, securities, negotiable instruments, stocks or
                bonds, or things of value, or proceeds from the sale of those items”
                into special funds to benefit the attorney’s office and the appropriate
                law enforcement agency, to be used solely for official purposes. Id,
                art. 59.06(c)(1)-(4).

Tex. Att’y Gen. Op. No. GA-0122 (2003) at 3.

         You ask whether the attorney representing the state has a third principal option, namely,
whether chapter 59 authorizes the attorney representing the state to transfer property to the attorney’s
own office if the local agreement between the attorney and a law enforcement agency so provides.
See Request Letter, supra note 1, at 1; Brief, supra note 1, at 1. You suggest that article 59.06 may
be construed to that effect for several reasons. First, the statute does not expressly prohibit the
attorney representing the state to transfer property to the attorney’s office. See Brief, supra note 1,
at 1. Second, you contend that because subsection (b) states that the attorney “may” transfer property
to a law enforcement agency, the use of the word “may” indicates that the attorney has other options,
which could include transferring property to the attorney’s office. See Brief, supra note 1, at 3-4;
TEX. CODE GRIM. PROC. ANN. art. 59.06(b) (Vernon Supp. 2004-05). Finally, you suggest that
subsection (g)(l) seems to recognize that an attorney will receive property because the statute
provides that “[a]11 law enforcement agencies and attorneys representing the state who receive
proceeds or property.      shall account for the seizure, forfeiture, receipt, and specific expenditure
of all such proceeds and property in an audit[.]” TEX. CODE GRIM. PROC. ANN. art. 59.06(g)(l)
(Vernon Supp. 2004-05); Brief, supra note 1, at 4.
The Honorable Charles A. Rosenthal Jr. - Page 3             (GA-0259)




         In construing article 59.06, we consider the statute as a whole. See Helena Chem. Co. v.
WiZtins, 47 S.W.3d 486, 493 (Tex. 2001).            Article 59.06 expressly authorizes an attorney
representing the state to (1) transfer property to a law enforcement agency, and (2) to deposit
proceeds into accounts maintained for the benefit of the attorney representing the state and for law
enforcement agencies. See TEX.CODEGRIM.PROC.ANN. art. 59.06(b)-(c) (Vernon Supp. 2004-05).
The statute is otherwise silent with respect to the authority of an attorney representing the state to
transfer property. See id. Such silence is significant because, under the constitution, the legislature
regulates and prescribes the respective duties of county and district attorneys. See TEX. CONST. art.
V, 8 21; Garcia v. Laughlin, 285 S.W.2d 191, 194 (Tex. 1955). Accordingly, this office has
concluded that a district attorney has only those powers that have been delegated by the legislature.
See Tex. Att’y Gen. Op. No. JC-0395 (2001) at 2-3. Moreover, under article 59.06, the duties of
the attorney representing the state are expressly administrative. See TEX. CODE GRIM. PROC.ANN.
art. 59.06 (Vernon Supp. 2004-05). Generally, administrative agencies “may exercise only those
powers the law confers upon them in clear and express statutory language and those reasonably
necessary to fulfill a function or perform a duty that the Legislature has expressly placed with the
agency.” In re Entergy Corp., 142 S.W.3d 316, 322 (Tex. 2004); see also Subaru ofAm., Inc. v.
David McDavid Nissan, 84 S.W.3d 212, 220 (Tex. 2002). We believe that a court would apply
similar principles when construing article 59.06, so that an attorney representing the state will be
determined to possess only those powers expressly stated therein or necessarily implied.

         Under article 59.06, the existence of a local agreement is the controlling factor that
determines the authority ofan attorneyrepresenting   the state in administering forfeited property. See
TEX. CODE GRIM.PROC.ANN. art. 59.06 (Vernon Supp. 2004-05). This office has emphasized that
subsection (a) intends that “‘the disposition of forfeited property will be governed by the terms of
an existing local agreement in the first instance.“’ Tex. Att’y Gen. Op. No. GA-0005 (2002) at 2
(quoting LO-97-091, at 2); see also Tex. Att’y Gen. Op. Nos. GA-0122 (2003) at 1 n.4; JC-0075
(1999) at l-2. However, a local agreement cannot expand the authority of the attorney representing
the state beyond the powers authorized in article 59.06. The statute is quite specific that an attorney
representing the state may transfer property to a law enforcement agency pursuant to a local
agreement and does not authorize transfers to any other entity. See TEX. CODE GRIM. PROC.ANN.
art. 59.06(b)-(c) (Vernon Supp. 2004-05).

         Article 59.06(b), which provides that an attorney representing the state “may” transfer
property to a law enforcement agency, does not vest unlimited discretion in the attorney representing
the state. You suggest that the use of “may” is permissive so that the attorney representing the state
has discretion not to transfer property to a law enforcement agency and may instead transfer property
as the local agreement provides. The word “may” in a statute generally “creates discretionary
authority or grants permission or a power.” TEX. GOV’T CODE ANN. 5 3 11.016(l) (Vernon 1998).
In context, article 59.06(b) grants a district attorney the authority pursuant to a local agreement to
transfer property to a law enforcement agency only. The attorney representing the state has
discretion concerning the method ofdisposing or liquidating property, as this office recognized when
it advised an attorney that “as long as you administer the property in accordance with accepted
accounting practices and the provisions of your local agreement, you have the discretion to decide
how to dispose ofit most advantageously.” Tex. Att’y Gen. Op. No. JC-0075 (1999) at 1. However,
The Honorable Charles A. Rosenthal Jr. - Page 4                 (GA-0259)




under article 59.06 as written and as construed in JC-0075, an attorney representing the state does
not have discretion to decide in the first instance who is eligible to receive forfeited property.

         You interpret subsection (g)( 1) as implicitly recognizing the right of an attorney representing
the state to receive property because it states:

                All law enforcement        agencies and attorneys representing the state
                who receive proceeds       or property under this chapter shall account for
                the seizure, forfeiture,     receipt, and specific expenditure of all such
                proceeds and property       in an audit[.]

TEX. CODE GRIM. PROC. ANN. art. 59.06(g)(l)      (V emon Supp. 2004-05); see also id. art. 59.06(1)
(stating reporting requirements for a law enforcement agency or attorney representing the state who
does not receive “proceeds or property” during a certain time). However, by referencing to these
reporting requirements collectively, the statute does not necessarily imply that the attorney
representing the state is authorized to receive forfeited property or to transfer property to the
attorney’s own office. The answer to that question depends on whether the office of an attorney
representing the state is a “law enforcement agency” entitled to receive forfeited property under
article 59.06(b).

          Article 59.01(5) of the Code of Criminal Procedure defines a “law enforcement agency”
as “an agency of the state or an agency of a political subdivision of the state authorized by law
to employ peace officers.” TEX. CODE GRIM. PROC.ANN. art. 59.01(5) (Vernon Supp. 2004-05).
Prosecuting attorneys are authorized to employ investigators.        See TEX. GOV’T CODE ANN.
5 41.102(a) (Vernon 2004).         Under the Code of Criminal Procedure, a district attorney’s
investigators are included in the definition ofapeace officer. See TEX. CODE WM. PROC.ANN. art.
2.12(5) (Vernon Supp. 2004-05). Accordingly, a district attorney is authorized to employ peace
officers.

         Statutorily-defined words and phrases must be construed according to their statutory
definition. See TEx. GOV’T CODE ANN. $311 .Ol l(b) (Vernon 1998). Consequently, under article
59.06(b), the attorney representing the state may transfer forfeited property to a “law enforcement
agency” which, as defined in 59.01(5), includes the office ofthe district attorney. TEX. CODECRIM.
PROC. ikNN. arts. 59.01(5), 59.06(b) (Vernon Supp. 2004-05).

         Furthermore, in construing a statute, we may consider former statutory provisions on the
same or similar subject, administrative interpretation, circumstances under which a statute was
enacted, and the statute’s legislative history, among other matters, See TEX. GOV’T CODE ANN.
5 311.023 (Vernon 1998). Prior to the enactment of chapter 59, the Controlled Substances Act
provided that a court could forfeit property to the state or an agency of the state or to a political
subdivision of the state authorized by law to employ peace officers, and authorized an office of a
political subdivision of the state authorized to employ peace officers to use such property for official
purposes. See Act ofMay 18, 1989,71st Leg., R.S., ch. 678, 1989 Tex. Gen. Laws 2230 (enacting
Health and Safety Code), amendedby Act ofJuly 19,1989,71st Leg., 1st C.S., ch. 12, $3 5-6,1989
Tex. Gen. Laws 14,20-21. In Attorney General Opinion JM-8 12, this office determined that because
The Honorable Charles A. Rosenthal Jr. - Page 5             (GA-0259)




district attorneys are authorized to employ peace officers, the court could render a judgment under
the Controlled Substances Act forfeiting the property to the district attorney. See Tex. Att’y Gen.
Op. No. JM-812 (1987) at l-2.

         House Bill 65 from the Seventy-first Legislature, First Called Session, enacted chapter 59
oftheCodeofCriminalProcedure.         See Act ofJuly 19,1989,71st Leg., 1st C.S., ch. 12, 1989 Tex.
Gen. Laws 14. House Bill 65 created two important innovations to the forfeiture laws. First, it
established the administrative function of the attorney representing the state, who must administer
forfeited property as an agent for the state. Second, it authorizes the attorney representing the state
and law enforcement agencies to execute a local agreement concerning disposition ofproperty and
proceeds. According to the fiscal note, in some respects the disposition of forfeited property would
remain the same under House Bill 65:

               If there is a local agreement, disposition of forfeited property will be
               handled, as it is currently, with state and local agencies dividing the
               forfeited property among their agencies for use in enforcement and
               prosecution activities.

FISCAL NOTE, Tex. H.B. 65, 71th Leg., 1st C.S. (1989) (emphasis added). As opinion JM-812
suggests, the practice at the time House Bill 65 was enacted included forfeiture of property for use
by the district attorney for official purposes.

         We must assume that the legislature understood in 1989 that when it defined a “law
enforcement agency” in article 59.01 as an agency of the state or a political subdivision authorized
to employ peace officers, it included the office of a district attorney, who may also be the “attorney
representing the state.” We must also assume that the legislature was aware of this office’s
construction of similar language in the Controlled Substances Act as permitting forfeiture of
confiscated property to a district attorney’s office. See Slater v. Ellis County Levee Improvement
Dist. No. 9,36 S.W.2d 1014,1017 (Tex. 1931) (it is presumed when a statute is enacted with terms
similar to former law that has been construed, the terms in the new statute will receive the same
construction). That aspect of forfeiture was not intended to change, as recognized in the fiscal note.
Consequently, we conclude that under article 59.06 of the Code of Criminal Procedure, the attorney
representing the state, if the local agreement so provides, may transfer forfeited property to the
attorney’s office to maintain and use for official purposes.
The Honorable Charles A. Rosenthal Jr. - Page 6            (GA-0259)




                                       SUMMARY

                       Article 59.06 ofthe Code of Criminal Procedure authorizes an
               attorney representing the state to transfer forfeited property to “law
               enforcement agencies” as defined in article 59.01(5).         In article
               59.06(b), the office of an attorney representing the state is a “law
               enforcement agency” that may receive forfeited property Tom the
               attorney representing the state.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee